     Case 2:21-cv-00046-WBS-CKD Document 14 Filed 04/06/21 Page 1 of 16


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   MARIA ROSAS,                             No. 2:21-cv-00046 WBS CKD
13                  Plaintiff,

14         v.                                 ORDER RE: PLAINTIFF’S MOTION
                                              FOR LEAVE TO FILE A FIRST
15   NFI INDUSTRIES, AKA NATIONAL             AMENDED COMPLAINT
     DISTRIBUTION CENTERS LLC; and
16   DOES 1 through 50, inclusive

17                  Defendants.

18

19                                 ----oo0oo----

20               Plaintiff Maria Rosas brought this action against her

21   former employer, National Distribution Centers LLC (“NDC”),

22   alleging violations of the California Family Rights Act (“CFRA”),

23   the California Fair Employment and Housing Act (“FEHA”),

24   California Labor Code § 1102.5, intentional infliction of

25   emotional distress (“IIED”), and wrongful termination in

26   violation of California public policy.        (See Compl. (Docket No.

27   1-1).)     Plaintiff now moves for leave to file a First Amended

28   Complaint, in which she seeks to join two individuals--Angela
                                          1
     Case 2:21-cv-00046-WBS-CKD Document 14 Filed 04/06/21 Page 2 of 16


1    Brown and Nathan Sorenson, who are both citizens of California

2    for diversity purposes--as defendants.        (See Mot. for Leave to

3    Amend (Docket No. 9).)

4    I.    Factual and Procedural Background

5                Plaintiff originally filed her complaint in this matter

6    on November 25, 2020, in San Joaquin County Superior Court.            (See

7    Compl.)    Plaintiff alleged that she “experienced favoritism”

8    while working at NDC because “temporally employees”1--who were

9    referred and/or hired by her managers--were treated more

10   favorably by management.      (See Compl. ¶ 16.)      Though these

11   temporary employees had accidents that should have led to instant

12   termination, plaintiff alleged, they were “treated special” and

13   advised how to avoid future accidents.        (Id.)

14               Plaintiff’s complaint identified Angela Brown as

15   plaintiff’s manager, and Nathan Sorenson as one of the operations

16   managers at NDC.     (See id. at ¶¶ 17-18.)      Plaintiff alleged that

17   Brown was aware of the favoritism shown towards temporary

18   employees but did nothing about it, and that Sorenson would

19   “constantly criticize” or find fault with her, “giv[e] her a hard

20   time,” generally make her work time miserable and unpleasant, and
21   never provide plaintiff with support or encouragement, causing

22   plaintiff to work under pressure and constant fear.          (Id. at

23   ¶¶ 17-19.)    The complaint alleged that Sorenson’s conduct caused

24   plaintiff to have panic and anxiety attacks at work, such that

25   she had to be placed on anxiety medications.          (Id. at ¶ 20.)

26               Though plaintiff’s complaint identified Brown and
27
           1   The court assumes that plaintiff’s complaint refers to
28   temporary employees of NDC.
                                     2
     Case 2:21-cv-00046-WBS-CKD Document 14 Filed 04/06/21 Page 3 of 16


1    Sorenson by name and position as plaintiff’s supervisors,

2    plaintiff only named NDC as a defendant.2        Because plaintiff is a

3    California citizen and NDC is a citizen of New Jersey,

4    Pennsylvania, and Texas for purposes of diversity, NDC removed

5    the case to this court on January 8, 2021.         (Docket No. 1.)

6                 Plaintiff then filed a motion to remand, arguing that

7    this court could not assert diversity jurisdiction over her

8    claims because she was “in the process” of naming Brown and

9    Sorenson as Does 1 and 2 from her complaint.         (See Pl.’s Mot. to

10   Remand at 2 (Docket No. 3).)       The court denied plaintiff’s

11   motion, noting that, under binding Ninth Circuit precedent, the

12   citizenship of fictitious defendants is disregarded for removal

13   purposes and becomes relevant only if and when the plaintiff

14   seeks leave to substitute a named defendant.3         See (Docket No. 8

15   at 8-10); Soliman v. Philip Morris Inc., 311 F.3d 966, 971 (9th

16   Cir. 2002).    At the hearing on plaintiff’s motion, plaintiff’s

17   counsel indicated that he intended to amend plaintiff’s complaint

18   to add Brown and Sorenson as named defendants, which would “kill

19   diversity.”    (See Def.’s Opp’n, Ex. A (“Mot. to Remand Hr’g

20   Tr.”), at 2:15-24 (Docket No. 12-2).)
21

22
           2   Plaintiff’s complaint erroneously named defendant as
     “NFI Industries, AKA National Distribution Centers LLC.” The
23   parties agree that the correct identity of defendant and
     plaintiff’s employer is National Distribution Centers LLC.
24   Plaintiff seeks to correct defendant NDC’s name in her Proposed
     First Amended Complaint. (See Pl.’s Mot. for Leave to Amend at 2
25   (Docket No. 9).)
26
          3    The court also rejected plaintiff’s argument that the
     court should consider the traditional trusts that make up NFI,
27   LP--the sole member of defendant--as “unincorporated
     associations” for the purposes of diversity jurisdiction. (See
28   Docket No. 8 at 5-8.)
                                     3
     Case 2:21-cv-00046-WBS-CKD Document 14 Filed 04/06/21 Page 4 of 16


1                Two days after the court denied plaintiffs’ motion to

2    remand, plaintiff filed the instant motion for leave to amend her

3    complaint, to which she attached a proposed First Amended

4    Complaint (“Proposed FAC”).       (Docket No. 9-1.)

5    II.   Analysis

6                Plaintiff contends that her motion is properly

7    evaluated under Federal Rule of Civil Procedure 15, which states

8    that the court “should freely give leave when justice so

9    requires.”    Fed. R. Civ. P. 15(a)(2); see also DCD Programs, Ltd.

10   v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987) (“Rule 15’s policy

11   of favoring amendments to pleadings should be applied with

12   extreme liberality.”).      However, because plaintiff’s proposed

13   amendments to the complaint would destroy diversity, the

14   appropriate standard under which to evaluate plaintiff’s motion

15   is provided by 28 U.S.C. § 1447(e), which states: “If after

16   removal the plaintiff seeks to join additional defendants whose

17   joinder would destroy subject matter jurisdiction, the court may

18   deny joinder, or permit joinder and remand the action to the

19   State court.”     See Hardin v. Wal-Mart Stores, Inc., 813 F. Supp.

20   2d 1167, 1173 (E.D. Cal. 2011) (Ishii, J.) (“Plaintiffs may not
21   circumvent 28 U.S.C. § 1447(e) by relying on [Rule 15] to join

22   non-diverse parties.” (citing Clinco v. Roberts, 41 F. Supp. 2d

23   1080, 1086 (C.D. Cal. 1999))).

24               The Ninth Circuit has stated that “the language of

25   § 1447(e) is couched in permissive terms and it clearly gives the

26   district court the discretion to deny joinder.”          Newcombe v.
27   Adolf Coors Co., 157 F.3d 686 (9th Cir. 1998).         In this regard,

28   the court has greater discretion in determining whether to allow
                                          4
     Case 2:21-cv-00046-WBS-CKD Document 14 Filed 04/06/21 Page 5 of 16


1    an amendment to add a non-diverse party that would destroy

2    existing, diversity jurisdiction, than it does under Rule 15.

3    Id. at 691.    The court may (1) deny joinder; or (2) permit

4    joinder and remand the action to State court.         Id.

5                In determining whether to grant leave to amend under

6    section 1447, the court considers the following six factors:

7          (1) whether the new defendants should be joined
                under Fed. R. Civ. P. 19(a) as “needed for
8
                just adjudication”;
9
           (2) whether the statute of limitations would
10              preclude an original action against the new
                defendants in state court;
11
           (3) whether there has been unexplained delay in
12
                requesting joinder;
13
           (4) whether joinder is intended solely to defeat
14              federal jurisdiction;

15         (5) whether the claims against the new defendant
                appear valid; and
16

17         (6) whether denial of joinder will prejudice the
                plaintiff.
18

19   Davis v. Tower Select Ins. Co., Inc., No. Civ S-12-1593 KJM-CKD,

20   2013 WL 127724, *2 (E.D. Cal. Jan. 9, 2013).         As the following

21   discussion shows, none of these factors favor granting plaintiff

22   leave to amend her complaint in this case.

23         A.    The Extent to which the new Defendants Should be Joined
                 under Rule 19, as Needed for Just Adjudication
24

25               Rule 19(a) provides that joinder is required if, in the

26   absence of the person, “the court cannot accord complete relief

27   among the parties” or if that person “claims an interest relating

28   to the subject of the action and is so situated” that proceeding
                                          5
     Case 2:21-cv-00046-WBS-CKD Document 14 Filed 04/06/21 Page 6 of 16


1    without the person would “impair the person's ability to protect

2    the interest,” thus leaving that party susceptible to multiple,

3    or inconsistent obligations.       Fed. R. Civ. P. 19(a).     Joinder

4    under Rule 19 is not mandatory, however, if it would destroy

5    subject matter jurisdiction.       Lopez v. Gen. Motors Corp., 697

6    F.2d 1328, 1332 (9th Cir. 1983).

7                In cases where addition of the person would destroy

8    diversity, joinder is not appropriate where, as here, the absence

9    of the non-diverse defendants “will not prevent complete relief.”

10   Id.; Northrop Corp. v. McDonnell Douglas Corp., 705 F.2d 1030,

11   1043-44 (9th Cir. 1983).      Though plaintiff’s allegations are

12   aimed at actions taken by the individual defendants, they are not

13   necessary parties because “any alleged liability for [the

14   individual defendants’] actions as [employees would be] imputed

15   to [their] employer under the doctrine of respondeat superior.”

16   Calderon v. Lowe’s Home Centers, LLC, No. 2:15-cv-01140-ODW-AGR,

17   2015 WL 3889289, at *4 (C.D. Cal. June 24, 2015).

18               Under the doctrine of respondeat superior, an employer

19   is vicariously liable for its employee’s torts committed within

20   the scope of employment.      Id. (citing Perez v. Van Groningen &
21   Sons, Inc., 41 Cal. 3d 962, 967 (Cal. 1986)).         A plaintiff

22   seeking to hold an employer liable for injuries caused by an

23   employee acting within the scope of her employment is not

24   required to name or join the employee as a defendant.           Id.

25   (citing Perez v. City of Huntington Park, 7 Cal. App. 4th 817,

26   820 (2d Dist. 1992)).
27               Here, plaintiff’s complaint already names NDC as a

28   defendant in each of her eight claims.        (See Compl.)    The
                                          6
     Case 2:21-cv-00046-WBS-CKD Document 14 Filed 04/06/21 Page 7 of 16


1    allegations contained in plaintiff’s Proposed FAC do not suggest

2    that Brown or Sorenson took any actions outside the scope of

3    their employment that would give rise to individual liability for

4    any harm caused to plaintiff: plaintiff’s claims of harassment

5    and discrimination all arise from allegations that Brown failed

6    to prevent certain employees from being treated more favorably

7    than plaintiff, and that Sorenson would “constantly criticize or

8    find fault with” plaintiff’s performance, making her “work time”

9    “miserable and unpleasant.”       (See Proposed FAC ¶¶ 18-22.)

10   Because the Proposed FAC does not seek any additional relief

11   other than that sought from NDC, the court finds that the

12   individual defendants are not needed for just adjudication, and

13   that this factor weighs against permitting joinder.          See

14   Calderon, 2015 WL 3889289, at *4.

15         B.    Statute of Limitations

16               Joinder is favored under the second factor if plaintiff

17   would be time-barred from bringing a new action against the

18   individual defendants by the statute of limitations.          See Davis,

19   2013 WL 127724, at *2.      Here, plaintiff does not argue that a new

20   action against the individual defendants would be time-barred.
21   Indeed, plaintiff alleges that her termination occurred on June

22   3, 2020, well within the three-year statute of limitations

23   provided by the California Government Code for FEHA claims, Cal.

24   Gov’t Code § 12960(e) and the two-year state of limitations

25   provided by the California Code of Civil Procedure for suits for

26   IIED claims, Cal. Code Civ. P. § 335.1.        This factor weighs
27   against joinder.

28         C.    Delay in Requesting Joinder
                                          7
     Case 2:21-cv-00046-WBS-CKD Document 14 Filed 04/06/21 Page 8 of 16


1                Plaintiff filed her motion for leave to amend

2    approximately three months after filing her original complaint

3    and a month and a half after the case was removed to this court.

4    (Docket No. 1.)     While three months is not an unreasonable delay

5    on its face, see Boon v. Allstate Co., 229 F. Supp. 2d 1016, 1023

6    (C.D. Cal. 2002) (three months after original state court filing

7    not an unreasonable delay), “under § 1447(e), [the] court has

8    discretion to deny joinder of a party ‘whose identity was

9    ascertainable and thus could have been named in the first

10   complaint.’”     Calderon, 2015 WL 3889289, at *5 (quoting Murphy v.

11   Am. Gen. Life Ins. Co., No. ED CV14-00486 JAK, 2015 WL 542786

12   (C.D. Cal. 2015)).

13               The allegations in plaintiff’s complaint reveal that

14   she has been aware of Brown and Sorenson’s identities since the

15   outset of this case.      Plaintiff included Brown and Sorenson’s

16   full names in the complaint, and alleged that they took actions

17   which form the basis of her claims for harassment,

18   discrimination, and retaliation in violation of California state

19   law.   (See Compl. ¶¶ 17-20.)      Plaintiff’s Proposed FAC does not

20   present any new facts pertaining to the individual defendants or
21   expand on her allegations describing their conduct at all--

22   plaintiff simply seeks to name Brown and Sorenson as defendants

23   based on the same alleged conduct included in her original

24   complaint.     (Compare Compl. ¶¶ 17-20 with Proposed FAC ¶¶ 19-22.)

25   Plaintiff provides no reasonable justification for her delay in

26   seeking to join Brown and Sorenson as defendants in this case.
27   See Maldonado v. City of Oakland, C 01 1970 MEJ, 2002 WL 826801,

28   at *6 (N.D. Cal. Apr. 29, 2002) (denying motion for leave to
                                          8
     Case 2:21-cv-00046-WBS-CKD Document 14 Filed 04/06/21 Page 9 of 16


1    amend to add three individual defendants where plaintiff knew of

2    the identities of the proposed defendants at least eight months

3    prior to the inception of the cause of action and the plaintiff

4    could not “adequately explain the undue delay in finally naming

5    them now”).    This factor therefore weighs against joinder.

6          D.    Whether Joinder is Intended to Defeat Diversity

7                Notwithstanding counsel’s protestations to the

8    contrary, there is little doubt that plaintiff’s motivation for

9    amending her complaint is primarily to destroy diversity so that

10   this action can be remanded to state court.         Plaintiff expressly

11   states in her motion for leave to amend that, “[t]hrough the

12   proposed Amended Complaint, Plaintiff also seek [sic] to

13   establish the State Court jurisdiction as this action lacks the

14   requisite complete diversity of the parties . . . .”          (Mot. for

15   Leave to Amend at 5.)      Plaintiff filed her motion just two days

16   after the court denied her motion to remand--a motion in which

17   plaintiff sought to remand this case because plaintiff was “in

18   [the] process of naming” Brown and Sorenson as defendants.

19   (Pl.’s Mot. to Remand at 4; see also Mot. to Remand Hr’g Tr. at

20   2:15-24 (“there are Does that we’re going to add to the complaint
21   . . . instead of dismissing the complaint and refiling, I would

22   just ask that this court remand [the case] back to state court

23   because of diversity issues . . . there wouldn’t be no diversity

24   once we add the two defendants.”).

25               Given plaintiff’s obvious motivation in seeking to

26   amend her complaint, this factor weighs strongly against granting
27   plaintiff’s motion.

28         E.    Whether Plaintiff’s New Claims Appear Valid
                                          9
     Case 2:21-cv-00046-WBS-CKD Document 14 Filed 04/06/21 Page 10 of 16


1                 Under the fifth factor, the court examines whether

2     plaintiff’s claims against the individual defendants “seem[]

3     meritorious.”      IBC Aviation Services, Inc. v. Compania Mexicana

4     de Aviacion, S.A. de C.V., 125 F. Supp. 2d 1008, 1012 (N.D. Cal.

5     2000).     The court evaluates the merit of plaintiff’s claims under

6     the standard for a Rule 12(b)(6) motion to dismiss set forth in

7     Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft

8     v. Iqbal, 556 U.S. 662 (2009).       See Davis, 2013 WL 1278724, at *4

9     (denying amendment to complaint finding “Davis’ conclusory

10    allegations, devoid of specific facts, would not survive a motion

11    to dismiss and the court must conclude that her claim has no

12    merit”).

13                1.     Plaintiff’s Claims for Retaliation,
                         Discrimination, and Wrongful Termination
14

15                Plaintiff’s first, second, fourth, fifth, sixth, and

16    seventh claims against the individual defendants would fail as a

17    matter of law because under the applicable California law

18    discrimination, wrongful termination, and retaliation may only be

19    asserted against employers, not individuals.

20                Plaintiff’s first claim is for retaliation under CFRA.
21    (See Proposed FAC ¶¶ 26-33.)      “CFRA makes it an unlawful

22    employment practice for an employer of 50 or more persons to

23    refuse to grant a request by an employee to take up to 12

24    workweeks in any 12-month period for family care and medical

25    leave.”    Faust v. Cal. Portland Cement Co., 150 Cal. App. 4th

26    864, 878 (2d Dist. 2007) (citing Cal. Gov’t Code §§ 12945.2(a),
27    (c)(2)(A)).      To state a claim that an employer retaliated against

28    the employee after the employee took CFRA leave, a plaintiff must
                                          10
     Case 2:21-cv-00046-WBS-CKD Document 14 Filed 04/06/21 Page 11 of 16


1     first establish that a defendant was an employer covered by CFRA.

2     Id. at 885 (stating elements of a CFRA retaliation claim).

3     Because NDC, not the individual defendants, employed plaintiff,

4     plaintiff cannot sustain her CFRA claim against the individual

5     defendants.    See McLaughlin v. Solano Cnty., No. 2:07-cv-02498-

6     MCE-GGH, 2008 WL 2977959, at *3 (E.D. Cal. July 28, 2008) (“Under

7     the CFRA, individual supervisors may not be sued.”); Miskuski v.

8     Crescent Heights of Am., Inc., 2007 U.S. Dist. LEXIS 37223, at

9     *14 (S.D. Cal. May 21, 2007) (“Under the plain meaning of the

10    statute, individual supervisors cannot be sued for retaliation

11    under the CFRA.”)

12               Plaintiff’s second, fourth, fifth, and sixth claims

13    allege that plaintiff was discriminated against in violation of

14    FEHA and wrongfully terminated in violation of California public

15    policy.   (See Proposed FAC ¶¶ 34-39, 46-68.)        Similar to CFRA,

16    plaintiff’s FEHA discrimination and wrongful termination claims

17    would fail because such claims do not give rise to individual

18    liability under California law--they may only be brought against

19    an employer.    See Reno v. Baird, 18 Cal. 4th 640, 663-64 (Cal.

20    1998) (holding that supervisors may not be sued individually
21    under FEHA for alleged discriminatory acts and may not be held

22    liable for wrongful discharge in violation of public policy).

23               Plaintiff’s seventh claim is for retaliation in

24    violation of California Labor Code § 1102.5.         “Labor Code section

25    1102.5 is a whistleblower statute, the purpose of which is to

26    encourage workplace whistle-blowers to report unlawful acts
27    without fearing retaliation.”      United States ex rel. Lupo v.

28    Quality Assurance Servs., Inc., 242 F. Supp. 3d 1020, 1029 (S.D.
                                          11
     Case 2:21-cv-00046-WBS-CKD Document 14 Filed 04/06/21 Page 12 of 16


1     Cal. 2017) (quoting Soukup v. Law Offices of Herbert Hafif, 39

2     Cal. 4th 260, 287 (Cal. 2006) (internal quotations and

3     alterations omitted)).     The statute provides in relevant part:

4     “An employer, or any person acting on behalf of the employer,

5     shall not retaliate against an employee for disclosing

6     information, or because the employer believes that the employee

7     disclosed or may disclose information . . . if the employee has

8     reasonable cause to believe that the information discloses a

9     violation of state or federal statute . . . .”         Cal. Lab. Code

10    § 1102.5.

11                The statute was amended, effective January 1, 2014, to

12    include the addition of “or any person acting on behalf of the

13    employer” instead of solely referring to “[a]n employer.”            Bales

14    v. Cnty. of El Dorado, No. 2:18-cv-01714-JAM-DB, 2018 WL 4558235

15    (E.D. Cal. Sep. 20, 2018).      Plaintiff does not cite to, and the

16    court is not aware of, any California court that has addressed

17    the issue of whether supervisors may be held individually liable

18    under § 1102.5 since the statute’s amendment.         See id. (“No

19    California court has addressed the issue of individual liability

20    since the amendment to the language.”).        Numerous federal courts,
21    however, have granted motions to dismiss § 1102.5 claims brought

22    against individual defendants since the statute’s amendment,

23    largely on the ground that the California Supreme Court has

24    interpreted similar statutory language to preclude individual

25    liability.    See id.; Tillery v. Lollis, No. 1:14-cv-02025-KJM,

26    2015 WL 4873111, at *10 (E.D. Cal. Aug. 13, 2015) (citing Reno,
27    18 Cal. 4th at 640; Jones v. Lodge at Torrey Pines P’ship, 42

28    Cal. 4th 1158 (Cal. 2008)).      The court agrees with those district
                                          12
     Case 2:21-cv-00046-WBS-CKD Document 14 Filed 04/06/21 Page 13 of 16


1     courts, and finds that plaintiff’s seventh claim would also

2     likely fail because § 1102.5 does not impose individual

3     liability.

4                2.    Plaintiff’s Harassment Claim

5                To state a claim for harassment, a plaintiff must

6     allege that (1) she is a member of a protected group; (2) she was

7     subjected to harassment because she belonged to this group; and

8     (3) the harassment was so severe or pervasive that it created a

9     hostile work environment.      Lawler v. Montblanc N. Am., LLC, 704

10    F.3d 1235, 1244 (9th Cir. 2013).         The totality of plaintiff’s

11    allegations regarding Brown, Rosas’ manager, are (a) that

12    plaintiff “experienced favoritism all the time while working at

13    NDC” because temporary employees that were referred or hired by

14    her managers would have accidents which should have led to

15    instant termination; (b) management overlooked those mistakes and

16    accidents, and instead of firing the temporary employees, would

17    advise them how to avoid future accidents; (c) plaintiff’s own

18    performance was “under scored” for her entire tenure at NDC; and

19    (d) Brown was aware of the favoritism shown towards temporary

20    employees but did nothing about it.         (Proposed FAC ¶¶ 18-19.)
21               Notably absent from plaintiff’s Proposed FAC is any

22    allegation that plaintiff is a member of a protected group.

23    Although the Proposed FAC’s section for the “Third Cause of

24    Action” indicates that her claim is for “race harassment,” none

25    of plaintiff’s allegations even suggest that Brown’s conduct was

26    taken because of plaintiff’s race--in fact, the only basis upon
27    which plaintiff alleges certain employees received more favorable

28    treatment is the length of time they had spent working for NDC.
                                          13
     Case 2:21-cv-00046-WBS-CKD Document 14 Filed 04/06/21 Page 14 of 16


1     (See FAC ¶¶ 18-19.)     Because plaintiff does not allege that Brown

2     punished her for the same sorts of accidents for which temporary

3     employees were excused, it is not clear that plaintiff’s

4     allegations have any bearing on Brown’s treatment of plaintiff,

5     let alone that they constitute harassment.         Finally, personnel

6     actions, including discipline, cannot constitute harassment as a

7     matter of California law.      See Lawler, 704 F.3d at 1244 (holding

8     that personnel management actions such as hiring and firing, job

9     or project assignments, promotions or demotions, and performance

10    evaluations do not constitute harassment under FEHA).

11    Plaintiff’s allegations therefore likely fails to state a claim

12    for FEHA harassment against Brown.       See id.

13               Plaintiff’s allegations against Sorenson are similarly

14    defective.    Plaintiff alleges that Sorenson gave her a “hard

15    time,” “ma[de] her work time miserable and unpleasant,”

16    “constantly criticized” her performance, and “never provided

17    support and encouragement, even [though] Ms. ROSAS was able to

18    handle and manage certain accounts, for which usually was

19    required to be handled by several employees.”         (Proposed FAC

20    ¶¶ 20-21.)    Not only do these allegations fail to rise to the
21    requisite level of “severe or pervasive” harassment necessary to

22    support an actionable claim, see Lyle v. Warner Brothers

23    Television Prods., 38 Cal. 4th 265, 295 (Cal. 2006) (“the FEHA is

24    ‘not a civility code’” (quoting Sheffield v. Los Angeles Cnty.

25    Dep’t of Soc. Servs., 109 Cal. App. 4th 153, 161 (2d Dist.

26    2003)), plaintiff’s allegations again wholly fail to indicate
27    that Sorenson’s treatment was based upon plaintiff’s membership

28    in any protected class.      See Lawler, 704 F.3d at 1244.
                                          14
     Case 2:21-cv-00046-WBS-CKD Document 14 Filed 04/06/21 Page 15 of 16


1     Accordingly, plaintiff’s FEHA harassment claim against Sorenson

2     would also fail.

3                3.    Plaintiff’s IIED Claim

4                To state a claim for intentional infliction of

5     emotional distress, a plaintiff must allege that a defendant

6     intentionally caused the plaintiff to experience “severe or

7     extreme emotional distress” by engaging in “extreme and

8     outrageous conduct.”     Hughes v. Pair, 46 Cal. 4th 1035, 1050-51

9     (Cal. 2009).    “Liability for intentional infliction of emotional

10    distress ‘does not extend to mere insults, indignities, threats,

11    annoyances, petty oppressions, or other trivialities.’”          Id.

12    (citing Rest. 2d Torts § 46, com. d)).        Rather, for a defendant’s

13    conduct to be “outrageous,” it must be “so extreme as to exceed

14    all bounds of that usually tolerated in a civilized community.”

15    Id. (quoting Potter v. Firestone Tire & Rubber Co., 6 Cal. 4th

16    965, 1001 (Cal. 1993)).

17               Here, plaintiff’s allegations plainly do not describe

18    behavior by Brown or Sorenson that is “so extreme as to exceed

19    all bounds of that usually tolerated in a civilized community.”

20    (See Proposed FAC ¶¶ 18-22.)      Plaintiffs’ IIED claim against the
21    individual defendants therefore would also fail.

22          F.   Prejudice to Plaintiff of Denying Joinder

23               Finally, the sixth factor also favors denial of

24    plaintiff’s motion because plaintiff has not shown that she will

25    be prejudiced if Brown and Sorenson are not joined.          As discussed

26    above, plaintiff can ultimately obtain complete recovery on all
27    of her claims from NDC under the doctrine of respondeat superior.

28               Because each of the six factors the court must consider
                                          15
     Case 2:21-cv-00046-WBS-CKD Document 14 Filed 04/06/21 Page 16 of 16


1     under 28 U.S.C. § 1447 weigh against joinder, the court will deny

2     plaintiff’s motion for leave to amend her complaint.          See Hardin,

3     813 F. Supp. 2d at 1173.

4                IT IS THEREFORE ORDERED THAT plaintiff’s motion for

5     leave to file a First Amended Complaint (Docket No. 9) be, and

6     the same hereby is, DENIED.

7     Dated:   April 6, 2021

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          16
